Digitally signed by
                                                                                    Reporter of
                                                                                    Decisions
                                                                                    Reason: I attest to
                                Illinois Official Reports                           the accuracy and
                                                                                    integrity of this
                                                                                    document
                                       Appellate Court                              Date: 2019.07.01
                                                                                    14:05:41 -05'00'



                      People v. Reveles-Cordova, 2019 IL App (3d) 160418



Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    ALEJANDRO REVELES-CORDOVA, Defendant-Appellant.



District & No.             Third District
                           Docket No. 3-16-0418


Filed                      January 17, 2019
Modified upon
denial of rehearing        March 27, 2019



Decision Under             Appeal from the Circuit Court of Will County, No. 10-CF-2429; the
Review                     Hon. Sarah F. Jones, Judge, presiding.



Judgment                   Affirmed in part and reversed in part; cause remanded.


Counsel on                 James E. Chadd, Patricia Mysza, and Brian W. Carroll, of State
Appeal                     Appellate Defender’s Office, of Chicago, for appellant.

                           James W. Glasgow, State’s Attorney, of Joliet (Patrick Delfino, David
                           J. Robinson, and Mark A. Austill, of State’s Attorneys Appellate
                           Prosecutor’s Office, of counsel), for the People.



Panel                      PRESIDING JUSTICE SCHMIDT delivered the judgment of the
                           court, with opinion.
                           Justices Carter and O’Brien concurred in the judgment and opinion.
                                               OPINION

¶1       A jury found defendant, Alejandro Reveles-Cordova, guilty of criminal sexual assault and
     home invasion. 720 ILCS 5/12-11(a)(6), 12-13(a)(1) (West 2010). On direct appeal, defendant
     argues this court should reverse his convictions, remand for further proceedings, or modify his
     convictions because (1) the trial court committed plain error by failing to comply with Illinois
     Supreme Court Rule 431(b) (eff. July 1, 2012), where the evidence was closely balanced,
     (2) trial counsel denied defendant effective assistance of counsel, (3) the trial court did not
     adequately address defendant’s pro se claims of ineffective assistance as required by People v.
     Krankel, 102 Ill. 2d 181 (1984), and (4) defendant’s conviction for criminal sexual assault
     should be vacated under the one-act, one-crime rule. We affirm in part, reverse in part, and
     remand.

¶2                                           BACKGROUND
¶3       On November 22, 2010, the State charged defendant with home invasion (720 ILCS
     5/12-11(a)(6) (West 2010)), criminal sexual assault (id. § 12-13(a)(1)), aggravated domestic
     battery (id. § 12-3.3(a-5)), and violation of an order of protection (id. § 12-30(a)(1)). The
     charging instrument alleged defendant committed these acts against his former girlfriend and
     mother of his children, J.B., on November 20, 2010.
¶4       In July 2012, the State tried defendant for the first time. Defendant took the stand in his
     defense. The jury found defendant guilty on all four counts. Defendant appealed that
     conviction. This court reversed and remanded for a new trial, finding defendant received
     ineffective assistance of counsel. People v. Reveles-Cordova, 2014 IL App (3d) 120887-U,
     ¶ 38.
¶5       In February 2016, the State retried defendant. In opening statements, defense counsel told
     the jury “[t]he issue in this case is going to be consent.” He also told the jury that the State has
     the burden of proof; the defendant is presumed innocent. He informed the jury:
             “I don’t have to present any evidence. I may do so. I may not. Either way, please wait
             until I have had a chance to make my closing argument.”
     He assured the jury that the State could not meet their burden in proving defendant guilty
     beyond a reasonable doubt.

¶6                                    I. The State’s Case-in-Chief
¶7       The State called J.B. as its first witness. J.B. testified she had a 15-year relationship with
     defendant. J.B. and defendant ended their romantic relationship in January 2010. J.B. remained
     in the Grassy Knolls house the two shared with their children. J.B. obtained an order of
     protection against defendant in October 2010 that was to remain effective until May 2011. The
     order of protection covered their formerly shared residence.
¶8       On November 20, 2010, J.B. was home alone getting ready for a date with Ben Marshall.
     She testified she locked the door to her bedroom and took a shower. While drying off, J.B.
     heard someone coming up the stairs. She heard the person trying to open the door. Defendant
     kicked open the door. He began rummaging through the room as if he was looking for
     something.


                                                  -2-
¶9         J.B. repeatedly told defendant to leave because of the order of protection. Defendant
       grabbed and pushed her. He took her phone when she received a text message. Defendant
       asked J.B. who Marshall was. J.B. said defendant called Marshall and said, “I’m going to kill
       you, motherfucker.” J.B.’s phone records do not show a call was placed to Marshall in the time
       frame J.B. described.
¶ 10       Defendant took a vase of roses Marshall bought for J.B. and threw them on the floor. He
       pushed J.B. onto an ottoman. There was conflicting evidence as to whether she was on her
       back or her stomach. Defendant pulled a tampon out of J.B.’s vagina and penetrated her with
       his penis. J.B. did not consent to having intercourse with defendant. Defendant finished and
       began choking J.B. She tried to push defendant away. J.B. testified she felt her body becoming
       “weak and warm.” She said things were “going dark.” J.B. lost her breath and stopped fighting
       back. J.B.’s cell phone began to ring; defendant released his hands from around her neck. J.B.’s
       neighbor called. J.B. told defendant her neighbor knew to call if she saw defendant’s truck at
       J.B.’s house because of the order of protection. Defendant became nervous and left.
¶ 11       J.B. got dressed and called Marshall. Marshall told her to call the police. J.B. called 911.
       The audio recording of this call was played for the jury. J.B. can be heard coughing and crying
       throughout the call. She is unintelligible at points as she tried to speak in between sobs. J.B.
       told the 911 dispatcher that she was calling because her ex-boyfriend broke into her house. J.B.
       said she did not need an ambulance; she was calling to make a report that he raped her. In
       response to the dispatcher’s questions regarding the rape allegation, J.B. stated, “he didn’t
       touch me physically, like punch me or anything.” The dispatcher asked if J.B. was coughing
       because she was strangled. J.B. responded that defendant tried grabbing her by the neck but she
       could also be coughing because she was scared. After the State played the call, J.B. said she did
       not initially say defendant choked her because she was confused and nervous. J.B. went to the
       hospital; she submitted to a rape kit.
¶ 12       The State called Marshall to the stand. Marshall testified he received a call from J.B.’s cell
       phone on the night of November 20, 2010. A man called and said he was going to kill Marshall.
       He said he could hear J.B. in the background screaming “leave me alone.” Marshall testified
       J.B. called him back to explain what defendant had done. She sounded “very fearful, very
       afraid.” He told her to call the police.
¶ 13       Romeoville police officer Christopher Swiatek testified he responded to J.B.’s 911 call. He
       described her as crying and shaking. He did not observe any visible injuries. He noted the vase
       on the floor of the bedroom, as well as a bloody tampon by the bed. Swiatek testified that J.B.
       said her ex-boyfriend assaulted her. She did not mention being strangled.
¶ 14       Romeoville police officer Brandon Helton testified that he took photographs of the Grassy
       Knolls home. He said a first floor-window was unsecured; someone could have come in and
       out of that window. He said the door to the master bedroom appeared to have been forced open.
       He noted the door frame seemed to be dislodged. Helton saw paint chips on the floor
       surrounding the door. Helton took pictures of the vase, tampon, and flowers strewn on the
       floor. He observed the master bedroom was disheveled but the rest of the house was neat and
       orderly.
¶ 15       Romeoville detective Kelley Henson testified he met J.B. at the hospital on November 20,
       2010, to discuss her claims of sexual assault. He said J.B. looked like she had been crying. He
       did not notice any markings on J.B. J.B. never told him that defendant struck her.


                                                   -3-
¶ 16       Firefighter paramedic William O’Connor testified that he treated J.B. on the night of
       November 20, 2010. He said J.B. reported being raped and choked but denied sustaining any
       injuries. O’Connor examined J.B.’s neck. He reported no signs of injuries. He testified it is not
       uncommon for victims of choking to show no injuries.
¶ 17       The parties stipulated that J.B. completed a sexual assault kit. The attending doctor found
       no injuries to J.B.’s vagina, vulva, or cervix. A lab technician identified defendant’s
       deoxyribonucleic acid (DNA) from samples taken from J.B.’s vagina. The parties stipulated
       forensic reports showed defendant’s fingerprints on the vase and J.B.’s phone.

¶ 18                                    II. Defendant’s Case-in-Chief
¶ 19        Defendant called only Alejandro Jr. to testify. He is defendant and J.B.’s eldest son. He
       testified that, to his knowledge, defendant had a key to the Grassy Knolls residence. He could
       not remember if J.B. changed the locks in 2010 following the order of protection. Alejandro Jr.
       testified that he often lost his key. J.B. left a window unlocked so that he could climb in and
       out. The family knew the window was unsecured.
¶ 20        Alejandro Jr. testified that the lock on J.B.’s door was not working; someone could push
       hard and open it. Alejandro Jr. found an envelope filled with cash sometime around November
       2010. He did not know exactly how much was in the envelope. On November 20, 2010,
       defendant called Alejandro Jr. At this point, Alejandro Jr. had not heard from J.B. Defendant
       told him to tell J.B. not to press charges against him because she was lying. Alejandro Jr.
       described J.B. as having trouble getting the words out when she told him what happened on
       November 20.
¶ 21        Ultimately, defendant decided not to testify. Defense counsel sought a ruling on whether
       the State could impeach defendant with testimony regarding the money. During the first trial,
       defendant did not testify regarding the money Alejandro Jr. found. At this trial, defendant was
       going to maintain he went to the Grassy Knolls residence that night to get the money. Counsel
       argued defendant’s lack of testimony regarding the money should not be available for
       impeachment purposes because it was part of first trial counsel’s strategy to leave it out.
       Counsel also expressed concern about calling the first trial counsel as a witness. Counsel said
       he did not raise the issue in a motion in limine because he did not think the State could impeach
       defendant with the money testimony. He also said he had not decided whether to elicit
       testimony regarding the money before the start of trial. The State responded that it never
       received discovery concerning the money. This indicated defendant created the story to foster
       his claim that he and J.B. engaged in consensual intercourse after he innocently stopped by to
       retrieve the money. The court ruled the State would be allowed to impeach defendant with his
       prior testimony if he chose to take the stand. However, defendant would be able to testify to
       conversations with first trial counsel to make the claim that she advised defendant against
       discussing the money in the first trial. His waiver of his attorney-client privilege would be for
       the limited purpose of trial strategy regarding the money. First trial counsel was not permitted
       to testify. Defendant had the option to call an investigator who could testify that the money was
       not a recent fabrication.
¶ 22        Trial counsel informed the court that defendant would not take the stand due to concerns of
       possible impeachment. Defendant responded “yes” when the trial court asked if counsel
       informed him of his right to testify or remain silent. Defendant also responded affirmatively
       when the trial court asked defendant if he realized the decision was his and his alone.

                                                   -4-
¶ 23        During discussions for jury instructions, the trial court informed defense counsel that the
       jury would not receive an instruction regarding consent unless defendant testified as to
       consent. Because defendant chose not to testify, the jury would not be instructed on the issue.
       The court cautioned counsel not to introduce the idea of consent in closing arguments.
       Defendant was present for this discussion.
¶ 24        In closing arguments, counsel for defendant conceded that defendant did have sex with J.B.
       He urged the jury to find the State did not prove beyond a reasonable doubt that defendant
       threatened or used force to have sex with J.B. Counsel highlighted J.B.’s inconsistencies and
       maintained she was not credible.
¶ 25        The jury found defendant guilty of sexual criminal assault and home invasion. The jury
       found defendant not guilty of aggravated domestic battery.
¶ 26        Defendant filed two posttrial motions. One motion argued the court erred in allowing the
       State to impeach defendant with his prior testimony that did not mention the money found at
       the Grassy Knolls residence. The other motion argued the one-act, one-crime rule defendant
       raises on appeal. The court denied both motions.
¶ 27        Defendant filed a pro se motion alleging trial counsel provided ineffective assistance. He
       argued trial counsel did not give him the option to have a bench trial. Defendant framed his
       motion in terms of Strickland v. Washington, 466 U.S. 668 (1984). At the Krankel hearing, the
       court questioned him regarding his claims of ineffective assistance as well as the Strickland
       standard. The court denied defendant’s motion.
¶ 28        At sentencing, defendant attempted to raise additional claims of ineffective assistance. The
       trial court refused to hear defendant’s claims. The trial court sentenced defendant to 11 years’
       imprisonment on the home invasion count and 9 years’ imprisonment on the criminal sexual
       assault count, to run consecutively.
¶ 29        This appeal followed.

¶ 30                                            ANALYSIS
¶ 31       On appeal, defendant argues (1) we should remand for a new trial where the trial court
       committed plain error in failing to comply with Rule 431(b), (2) trial counsel provided
       ineffective assistance, (3) the trial court conducted an inadequate inquiry under Krankel, and
       (4) his convictions should merge under the one-act, one-crime rule.

¶ 32                               I. Illinois Supreme Court Rule 431(b)
¶ 33       Rule 431(b) requires the trial court to inquire whether each potential jury member both
       understands and accepts four principles referred to as the Zehr principles. Ill. S. Ct. R. 431(b)
       (eff. July 1, 2012); see People v. Zehr, 103 Ill. 2d 472, 477 (1984). The jury must acknowledge
       that the defendant is presumed innocent, the State is required to prove guilt beyond a
       reasonable doubt, the defendant is not required to put on a case, and the jury cannot hold
       defendant’s decision not to testify against him or her. See Ill. S. Ct. R. 431(b) (eff. July 1,
       2012); Zehr, 103 Ill. 2d at 477 (1984).
¶ 34       Defendant argues, and the State concedes, that the trial court erred in failing to properly
       instruct the jury regarding the Zehr principles. The trial court did not question the jury for the
       principle that a defendant’s lack of testimony could not be held against him. It also asked the
       jury whether it disagreed with the principle that the defendant is not required to put on

                                                   -5-
       evidence. The court did not affirm that the jury understood and accepted this principle.
       Although defendant did not preserve this issue in a posttrial motion, he argues this court should
       analyze the issue under the plain-error doctrine.
¶ 35       The plain-error doctrine provides a means for appellate review where defendant would
       have otherwise forfeited his right to appeal of an issue. Ill. S. Ct. R. 651(a) (eff. July 1, 2017).
       Plain-error review is appropriate in two circumstances. People v. Piatkowski, 225 Ill. 2d 551,
       565 (2007). Defendant urges this court to find plain error where “a clear or obvious error
       occurred and the evidence is so closely balanced that the error alone threatened to tip the scales
       of justice against the defendant, regardless of the seriousness of the error.” Id. The State
       concedes error occurred. The next inquiry is whether the evidence was so closely balanced that
       the trial court’s failure to properly inquire of the Zehr principles prejudiced defendant’s right to
       a fair trial.
¶ 36       Plain-error analysis under the claim that the evidence was closely balanced is similar to
       analysis used in evaluating claims of ineffective assistance. People v. Herron, 215 Ill. 2d 167,
       178 (2005). Defendant must show prejudice, meaning “the evidence is so closely balanced that
       the alleged error alone would tip the scales of justice against him, i.e., that the verdict ‘may
       have resulted from the error and not the evidence’ properly adduced at trial.” People v. White,
       2011 IL 109689, ¶ 133 (quoting Herron, 215 Ill. 2d at 178).
¶ 37       We do not find the evidence was closely balanced after reviewing the record. The State’s
       case was replete with evidence that defendant committed both home invasion and criminal
       sexual assault. Multiple witnesses testified that J.B. was upset and verbalized that her
       ex-boyfriend assaulted her. From Marshall, the first person she spoke with, to the staff at the
       hospital, J.B. consistently said defendant penetrated her without consent. The conflicting
       evidence as to whether defendant strangled J.B. does not negate other evidence of force.
       Criminal sexual assault requires “force or [the] threat of force.” 720 ILCS 5/12-13(a)(1) (West
       2010). J.B. testified that she asked defendant to leave immediately upon realizing he was in the
       house. J.B. struggled with defendant as he ransacked the bedroom. Defendant threw a vase of
       flowers onto the ground. Defendant pushed J.B. down onto the ottoman, removed her tampon,
       and inserted his penis into her vagina despite her protests. The police photographs corroborate
       J.B.’s version of events by documenting the vase, tampon, and flowers on the floor. Marshall
       testified that he could hear J.B. on the phone yelling “leave me alone.” J.B. had an active order
       of protection against defendant that extended to the Grassy Knolls home. The 911 recording of
       J.B.’s call indicated she was upset to the point of crying and coughing. She accused defendant
       of rape in the call. Each piece of evidence indicated to the jury that defendant forced himself
       upon J.B.
¶ 38       Defendant argues J.B.’s testimony is suspect due to inconsistencies, as well as a lack of
       physical injury. Because credibility of witnesses is an issue left to the jury, and the trial court
       improperly questioned the jury under Rule 431(b), defendant argues this means the trial court’s
       error changed the outcome of the trial. We do not agree.
¶ 39       Defense counsel told the jury that defendant did not have to put on a case at all; the State
       had the burden of proof that the defendant was not required to rebut. Although these statements
       do not cure the error, it does show the jury was informed of the principles. Failure to comply
       with Rule 431(b) does not automatically require remand for a new trial. People v. Thompson,
       238 Ill. 2d 598, 608-16 (2010). Defendant must still show the evidence was closely balanced.
       Defendant states in his brief that he intended to testify J.B. consented to having sex with him;

                                                    -6-
       he was only in the house to retrieve the money he hid there. J.B. never omitted or denied her
       allegation that defendant nonconsensually penetrated her. Defendant, after leaving the Grassy
       Knolls home but before being picked up by police, called Alejandro Jr. He requested his son
       ask his mother not to press charges. He insisted she was lying. Alejandro Jr. had not heard from
       his mother at this point. He had no idea what she claimed happened. Alejandro Jr.’s testimony
       indicated to the jury that defendant knew what he had done; he did not think J.B. consented to
       having sex with him. He was covering his tracks immediately after leaving the home.
       Defendant cannot show that the trial court’s error prejudiced him; his sole witness’s testimony
       did the most damage in independently corroborating J.B.’s version of events. See People v.
       McCovins, 2011 IL App (1st) 081805-B, ¶ 39 (finding the evidence against the defendant was
       not closely balanced even where he impeached witnesses, presented alibis, and argued dark
       conditions could not permit accurate identification).
¶ 40       We do not find the evidence was so closely balanced that the trial court’s error in
       instructing the jury regarding Rule 431(b) constituted plain error.

¶ 41                              II. Ineffective Assistance of Counsel
¶ 42       Defendant argues trial counsel denied him effective assistance. Specifically, defendant
       maintains trial counsel erred by (1) not seeking a ruling on the State’s ability to impeach
       defendant regarding the money prior to opening statements and (2) abandoning the consent
       defense after obtaining an adverse ruling.
¶ 43       A criminal defendant has a constitutional right to effective assistance of counsel. U.S.
       Const., amend. VI. Claims alleging ineffective assistance of counsel are governed by
       Strickland. Strickland, 466 U.S. 668. The Illinois Supreme Court adopted Strickland in People
       v. Albanese, 104 Ill. 2d 504, 526 (1984). To show ineffective assistance, a defendant must
       show “counsel’s representation fell below an objective standard of reasonableness and that
       counsel’s shortcomings were so serious as to ‘deprive the defendant of a fair trial.’ ” Id. at 525
       (quoting Strickland, 466 U.S. at 687). “[A] defendant must show that counsel’s performance
       was objectively unreasonable under prevailing professional norms and that there is a
       ‘reasonable probability that, but for counsel’s unprofessional errors, the result of the
       proceeding would have been different.’ ” People v. Domagala, 2013 IL 113688, ¶ 36 (quoting
       Strickland, 466 U.S. at 694). “ ‘A reasonable probability is a probability sufficient to
       undermine confidence in the outcome.’ ” People v. Coleman, 2015 IL App (4th) 131045, ¶ 80
       (quoting Strickland, 466 U.S. at 694). We review claims of ineffective assistance de novo. Id.
       ¶ 66.

¶ 44                      A. Motion on the State’s Ability to Impeach Defendant
¶ 45       Defendant claims trial counsel told the jury he would be presenting a consent defense and
       then abandoned such defense, amounting to per se ineffective assistance. See People v.
       Patterson, 192 Ill. 2d 93, 120-21 (2000). This claim is not borne out by the record. Trial
       counsel told the jury the issue in the case would be consent, in that the State would not be able
       to prove beyond a reasonable doubt that defendant used force to have sex with J.B. and did not
       receive consent. He never claimed he would be presenting a case demonstrating J.B. consented
       to intercourse. In fact, he explicitly told the jury he might not present a case at all, as it was
       within defendant’s rights to present no evidence and let the State’s case speak for itself. The
       claim that trial counsel abandoned a promised defense is belied by the record.

                                                   -7-
¶ 46      Defendant also argues trial counsel should have obtained a ruling on the State’s ability to
       impeach defendant before opening statements. Our finding that defense counsel did not
       promise a consent defense in opening statements disposes of this argument as well.

¶ 47                                  B. Abandoning the Consent Defense
¶ 48        In his petition for rehearing, defendant argues that this court misapprehended the second
       part of his allegation of ineffective assistance. Defendant maintains trial counsel denied him
       effective assistance of counsel by abandoning the consent defense after obtaining an adverse
       ruling.
¶ 49        Defendant claims that trial counsel’s decision to abandon the consent defense was
       objectively unreasonable for several reasons. First, any threat of impeachment would have
       been neutralized had the first trial counsel’s investigator testified that the omission of the
       money at defendant’s first trial was a strategic decision—not a recent fabrication. Second, trial
       counsel was wrong to be concerned about attorney-client disclosures because the trial court
       limited the disclosure to a discussion of the money. Finally, defendant contended he always
       wanted to testify, he said so during the hearing on his pro se posttrial motion, and his
       explanation would have further discredited J.B.’s testimony. Essentially, defendant argues he
       wanted to testify and could have done so without damaging his position at trial.
¶ 50        Defendant maintains he should have taken the stand, regardless of the adverse ruling,
       because he would have provided some evidence of consent. In his first trial, defendant took the
       stand to offer his testimony that J.B. consented to sex. Notably, the jury there also convicted
       defendant of aggravated domestic battery. Clearly, defendant’s decision to testify did not work
       in his favor at the first trial. After reading the record, it appears the jury did not find defendant
       guilty of aggravated domestic battery in this trial because J.B. reported the strangling
       inconsistently.
¶ 51        The defendant retains authority over the decision of whether to testify. Rock v. Arkansas,
       483 U.S. 44, 53 (1987). Defendant made the choice not to testify. The record shows the court
       asked him questions regarding this right and the information trial counsel gave him about the
       right to testify. Defendant at all times affirmed that he knowingly waived the right to testify.
       Trial counsel could not have supported a consent defense without defendant’s testimony. The
       court informed counsel, in front of defendant, that the jury would not be instructed on consent
       unless defendant took the stand.
¶ 52        In arguing that counsel provided an objectively unreasonable performance in abandoning
       the consent defense, defendant cites People v. Bryant, 391 Ill. App. 3d 228, 241 (2009). Bryant
       is instructive in whether counsel acts unreasonably in promising and then failing to deliver a
       defense, an issue we have already addressed. It does not impact our analysis here.
¶ 53        Because defendant cannot show that trial counsel’s actions were objectively unreasonable,
       we find defendant received effective assistance.

¶ 54                                       III. Krankel Hearing
¶ 55       Defendant claims that the trial court applied the wrong standard in determining whether to
       appoint new counsel at the Krankel hearing. Additionally, defendant submits that the trial court
       erred in failing to address his subsequent claims of ineffective assistance. Whether the trial



                                                     -8-
       court properly conducted a Krankel hearing is a legal question that we review de novo. People
       v. Jolly, 2014 IL 117142, ¶ 28.
¶ 56        In Krankel, our supreme court held that a defendant is entitled to new counsel during
       posttrial hearings if he demonstrates trial counsel’s ineffective assistance. Krankel, 102 Ill. 2d
181. The trial court must conduct an adequate inquiry into the factual basis of the defendant’s
       claim. People v. Banks, 237 Ill. 2d 154, 213 (2010). The trial court must examine defendant’s
       pro se claims to determine whether they have merit or concern matters of purely trial strategy.
       People v. Moore, 207 Ill. 2d 68, 78 (2003). “[I]f the defendant’s allegations show possible
       neglect of the case, new counsel should be appointed to fully prosecute the ineffectiveness
       claim before the trial court.” People v. Jackson, 2016 IL App (1st) 133741, ¶ 69. “The
       operative concern for the reviewing court is whether the trial court conducted an adequate
       inquiry into the defendant’s pro se allegations of ineffective assistance of counsel.” Moore,
207 Ill. 2d at 78.
¶ 57        Defendant contends that the trial court erred in moving directly to the Strickland test at the
       hearing without first establishing the factual basis of defendant’s claims. The record shows the
       court did ask defendant about his motion and his reference to Strickland. When reading the
       complete transcript from this hearing, it is clear the court asked defendant questions regarding
       Strickland to elicit a response from defendant as to who wrote his motion. Once defendant
       explained to the court that he was not primarily responsible for his motion, the court engaged
       defendant in a series of questions about trial counsel’s behavior and the specific basis for
       defendant’s claim of ineffective assistance.
¶ 58        Defendant argues his claim is bolstered by the court’s ruling that counsel was not
       ineffective and substitute counsel would not be appointed. Although the ruling references a
       Strickland inquiry, it also addresses the heart of a Krankel hearing: whether the court should
       appoint new counsel to represent the defendant in his posttrial motions. The trial court did not
       find that trial counsel neglected defendant’s case. We find support for this ruling after
       reviewing the transcript of defendant’s Krankel hearing.
¶ 59        Defendant’s main claim, that trial counsel did not give him the option to proceed with a
       bench trial, was unsupported during the hearing. Trial counsel testified that he had a
       conversation with defendant about his options at trial and advised against a bench trial. A
       memo in trial counsel’s case file documented conversations regarding a bench trial; defendant
       chose to proceed before a jury at both the first and second trial. Defendant never mentioned an
       issue with the jury despite being present at every step of the proceeding. The trial court did not
       find that trial counsel took the decision of whether to have a bench trial away from defendant.
       Based on the record, we find support for that ruling.
¶ 60        Finally, defendant argued he made subsequent claims of ineffective assistance, which the
       trial court ignored. At oral argument, the State conceded the trial court should have inquired
       into defendant’s additional claims. Defendant attempted to raise additional claims of
       ineffective assistance at sentencing. The court denied defendant’s motion to continue
       sentencing, emphasizing defendant already had a Krankel hearing. The court never inquired
       into the bases of defendant’s additional claims.
¶ 61        This court recently addressed “whether the court [is] required, under Krankel and its
       progeny, to conduct another preliminary Krankel inquiry to address the subsequent claims
       defendant raised.” People v. Horman, 2018 IL App (3d) 160423, ¶ 26. We held that public
       policy considerations require the court afford a defendant the opportunity to raise additional

                                                    -9-
       claims of ineffective assistance. In order to properly address a defendant’s claims, the trial
       court must conduct successive Krankel proceedings.
                    “The preliminary Krankel inquiry is a way for the court to efficiently consider a
                defendant’s allegations of ineffective assistance of counsel close in time to when they
                occurred and create a record that could be used on appeal. Such an inquiry is not
                burdensome on the court as it does not take much time.” Id. ¶ 28.
       This court went onto to hold that allowing only one Krankel inquiry would lead to absurd
       results, foreclosing a defendant from receiving the benefit of effective assistance at all stages in
       the proceeding. Remand is required here, where the court failed to make any inquiry into
       defendant’s subsequent claims of ineffective assistance. People v. Ayres, 2017 IL 120071,
       ¶ 26.

¶ 62                                     IV. One-Act, One-Crime
¶ 63       Finally, defendant argues his convictions of home invasion and criminal sexual assault
       must merge. Defendant submits because his conviction of home invasion was predicated on
       criminal sexual assault, criminal sexual assault was a lesser-included offense that cannot stand
       on its own under the one-act, one-crime rule. Defendant raised this issue in a posttrial motion.
       Thus, it was properly preserved. The State urges this court to follow People v. Fuller, 2013 IL
       App (3d) 110391, as it is directly on point and controlling in this district.
¶ 64       Under the one-act, one-crime rule, a defendant may only be convicted and sentenced for
       the most serious offense if multiple charges arise out of the same act. People v. King, 66 Ill. 2d
551, 565 (1977). If a defendant committed multiple acts, the court must determine whether any
       of the offenses are completely encompassed by a greater offense. Id. If so, multiple convictions
       and sentences are improper. Id.
¶ 65       Defendant argues because criminal sexual assault was a predicate offense to the home
       invasion charge, he cannot be convicted and sentenced for both. This court has held otherwise.
       In Fuller, the defendant was also charged with home invasion predicated on criminal sexual
       assault. Fuller, 2013 IL App (3d) 110391, ¶ 16. This court, using the abstract elements test,
       determined that because it was possible to commit home invasion without committing criminal
       sexual assault, the convictions did not merge. Id. ¶ 18; see also People v. Bouchee, 2011 IL
       App (2d) 090542, ¶ 10. Defendant asks us to find Fuller was wrongly decided. We decline to
       do so. We reject defendant’s one-act, one-crime argument.

¶ 66                                         CONCLUSION
¶ 67       For the foregoing reasons, the judgment of the circuit court of Will County is affirmed in
       part, reversed in part, and remanded.

¶ 68      Affirmed in part and reversed in part; cause remanded.




                                                    - 10 -